SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the registrant : Filed by a party other than the Registrant 9 Check the appropriate box: 9Preliminary proxy statement 9 Confidential, for Use of the Commission only (as permitted by Rule 14a-6(e)(2)) : Definitive proxy statement 9Definitive additional materials 9Soliciting material pursuant to Section 240.14a-11(c) or Section 240.14a-12 EMERGENT GROUP INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of filing fee (Check the appropriate box): : No fee required. 9Fee computed on table below per Exchange Act Rules 14a-6(i4) and 0-11. (1) Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5)Total fee paid: 9 Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No. (3) Filing Party: (4) Date Filed: 10939 Pendleton Street Sun Valley, California91352 Tel: (818) 394-2800 May 12, 2009 To Our Shareholders: Fiscal 2008 represented another successful year for Emergent Group Inc. as we continued to reap the rewards of our growth strategies, and our strong focus on shareholder value. In the midst of the most challenging economic environment in years, your company was a standout in terms of financial performance.Thanks to our achievements in 2008, Emergent Group has strengthened its leadership as a provider of mobile laser and surgical equipment and set the stage for growth in 2009 and beyond. Here are some of our key financial accomplishments for the year: § Revenue in fiscal 2008 reached a record $22.8 million, up 29% from the prior year period. § Net income was $4.1 million versus $1.8 million in fiscal 2007, including the recognition of deferred tax benefits in the fourth quarters of both periods. § Net income, excluding the 2008 tax benefits, was a record $2.8 million, a 60% increase above the prior year. § Net income per diluted share was $0.44, excluding the 2008 tax benefits, and this was up 47% from the prior year period. § EBITDA was a record $5.3 million, a 40% increase versus the prior year. § Total shareholders’ equity reached a record $7.9 million. § Return on shareholders’ equity for the year, excluding the 2008 tax benefit, was 66%. § For the second year in a row, our board declared an annual dividend of $0.30 per share.For the past four fiscal years, Emergent Group has paid a combined annual dividend of $0.90 per share. In August 2008, we extended the reach of our PRI Medical Technologies, Inc. subsidiary to 16 states by acquiring the Surgical Services Division of PhotoMedex, Inc., which provided mobile laser services in 11 Northeast, Mid-Atlantic and Southeast states and served 18 individual local markets.Since that time, we have been working to integrate our winning sales strategies into their organization to maximize the impact of this acquisition. Later in the year, we broadened our investor outreach by listing Emergent Group’s common shares on the New York Stock Exchange’s AMEX Equities market, a premier venue for listing and trading of small and micro cap companies.In early 2009, we launched a new corporate web site, www.emergentgroupinc.com, with extensive information on the company and its strategies as part of an enhanced investor relations program. Emergent Group can attribute its success to a number of key factors.We pay close attention to the needs of customers and suppliers so they rely on us for their own success.We strive to keep the cost of our operations under control and take advantage of marketplace opportunities.We identify and motivate talented employees, including an exceptionally strong and experienced management team.And we keep shareholder value as a high priority. Perhaps most important, we work to apply all of these attributes to the pursuit of a well-developed set of growth strategies.I’d like to share those strategies with you and talk a bit about each. We’re expanding equipment rentals and the accompanying sales of highly profitable disposable items.We believe there is untapped growth potential for our market.To pursue these opportunities, we have built up our sales force in recent years and pursued a marketing plan that creates strong relationships with the manufacturing community.We’ve been able to increase our market penetration by partnering with manufacturers that have a relatively expensive piece of equipment, which requires consumable items with each medical procedure.Previously, manufacturers were limited by their long equipment sales cycle and a small direct sales force.They can now achieve much faster growth of profitable consumable sales by also making their equipment available through Emergent Group and using Emergent’s strong sales force to increase the number of procedures involving new doctors and hospitals. Shareholder Letter Page -2 We’re capitalizing on the increasing number and scope of medical procedures and new limits on physician equipment ownership.Demographic and industry trends are clearly in our favor.The U.S. Centers for Medicare & Medicaid Services (CMS) estimates that the population age 65 and over – a prime target for our products and services will grow almost 32% between 2005 and 2017.According to industry research organizations, the compounded annual growth rate for the global/regional medical laser market is anticipated to be 9% to 13% over the next several years.Direct, energy-based surgical systems industry sales are expected to increase from $3.1 billion in 2007 to $4.1 billion by 2011.Furthermore, an October 2009 rule change by CMS may cause many physicians to sell or restructure their ownership interests in medical equipment rental businesses. We’re offering new, cost-effective medical technologies and technical services to provide hospitals and physicians with the most advanced equipment.Even as hospitals seek to conserve their capital, rentals allow them to meet physician demand for the most advanced equipment and their preferences for specific devices. We’re focusing on hospitals’ shift to equipment rentals.With hospitals currently in a difficult economic environment, they may place a greater emphasis on rentals to control capital expenditures, limit the risk that they will be saddled with outdated or underutilized technology and still address physicians’ equipment preferences more effectively. We intend to pursue more acquisitions to expand the company’s sales and geographic footprint.Acquisitions remain part of our game plan.We have a very opportunistic management team with tremendous experience in mergers and acquisitions in the healthcare industry.We know how to negotiate and how to integrate the acquired companies, including the retention of key employees.We see the potential for more acquisition opportunities and we are well-positioned to take advantage of them. To augment these strategies, we believe Emergent Group has distinct advantages over some of its competitors.We have critical mass, since some of our competition involves smaller local and regional companies.We have computerized systems that allow us to offer a higher level of service.We try to utilize our equipment and technicians to a greater and more profitable extent than some of our competitors.The more utilization we achieve, the greater the percentage of incremental sales that can flow to the bottom line.And, finally, we have an experienced management team working to take advantage of our competitive strengths. We’re both fortunate and proud to be able to give you so positive a report in these otherwise challenging times.However, we believe this is no accident.
